Citation Nr: 1508679	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol dependence (in remission).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1971 and March 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript is of record.

The Board finds that the issue of entitlement to TDIU has been raised.  More specifically, the Veteran testified in the September 2014 hearing that he had not worked since September 2010 because he is not able to get along with other people and because he cannot focus.  This testimony was submitted in support of the claim to increase the rating for PTSD, and thus raised the issue of entitlement to TDIU in connection with this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).

The Board notes that a service connection claim for depression was previously on appeal before the Board, but has since been granted in a December 2012 rating decision.  Accordingly, this claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claims on appeal must be remanded for further development to make an informed decision, and to afford them every due consideration.

A June 2012 VA treatment record reflects that the Veteran reported seeing a therapist, K.F., for the last one to two years for his depression and PTSD.  As the Veteran's private treatment records may be relevant to his claims, he should be provided another opportunity to submit, or request VA to obtain on his behalf, any relevant private treatment records pertaining to his PTSD.

Further development is also warranted with respect to the issue of entitlement to TDIU.  Specifically, the Veteran must be sent a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing him of what is needed to substantiate entitlement to TDIU.  See 38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Moreover, as entitlement to TDIU is dependent in part on the development and resolution of the rating assigned the Veteran's PTSD, the Board must defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Finally, as the case must be remanded, the Veteran should be afforded current VA examinations, as described below.



Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

2. Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.

3. Make arrangements to obtain the Veteran's complete treatment records from the Psychological Service Center, including from K.F.; Michael Hicken, M.D.; and Pacific Clinic and/or Pacific University, all dated since February 2010.

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since July 2012.

5.  After the above records have been obtained to the extent possible, schedule the Veteran for a VA psychiatric examination to address the current severity of his PTSD with depressive disorder and alcohol dependence.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.



The entire claims file and a copy of this must be made available to the examiner in conjunction with the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

6.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities (i.e., PTSD with depressive disorder and alcohol dependence, hearing loss, and tinnitus), particularly with respect to his ability to obtain and maintain employment.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

7.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

